DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed November 14th 2022, claims 1-18 are pending for examination with a July 10th 2019 priority date under 35 USC §119(e).
	 By way of the present Amendment, claims 1 and 11 are amended. Claims 2, 4, 6-8, 12, and 14 are previously canceled. Claim 18 is newly added.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 9-11, 13, and 15-18 are rejected under 35 U.S.C. §103 as being unpatentable over Shevchenko et al. (US 10,594,757), hereinafter Shevchenko, and further in view of Cramer (US 2015/0081691), hereinafter Cramer, and further in view of Anderson et al. (US 2019/0199759), hereinafter Anderson.

Claim 1
“identifying a current mood of a user of a current computing experience on a user computing device by obtaining image and biometric data of the user using a camera of the user computing device to capture an image of the user” Shevchenko col.57 lines 38-43 teaches “[t]he AIA  may detect a user’s emotional or physiological state to correlate with their current writing style, such as through biometric data from the user (e.g., from a wearable device), visual indicators (e.g., from facial indicators analyzed from a user-facing camera, such as mounted on a user’s laptop or smartphone)”;

“monitoring user metrics including typing speed and response time of the user, and using artificial intelligence to compare the captured image and user metrics of the user to a database of previously captured images and user metrics, and thereby identify a current mood of the user” Anderson [0111] teaches “if the user is typing much faster than a previous recorded median typing speed of the candidate user, … , the platform may analyze image … depicting a user’s hands to determine if the hands match existing data”;

“wherein the current computing experience has a current graphical user interface, a current audio setting, and a current theme of the user computing device; determining if the user wishes to change the current mood of the user wherein the user provides a goal mood to the system and wherein the goal mood is different than the current mood” Anderson [0035] teaches user interface and audio/video input output system, and the “theme of the user computing device” is inherently disclosed in Shevchenko’s disclosure of cell phone and mobile phone;

“identifying a target computing experience different from the current computing experience of the user wherein changing the current computing experience to the target computing experience will change the current mood of the user to the goal mood of the user” Shevchenko col.71 line 66 to col.72 line 4 teaches “[t]he AIA  can then present the transformed version to the reader based on the preferences. … user preferences may enable the selection of other functions …, be able to highlight fragments and react with an emoji or provide a comment”;
	The user input of an emoji is the “goal mood provided to the system by the user” as claimed;

“identifying one or more modifications of the current computing experience of the user computing device based on the identified current mood to change the current computing experience to the target computing experience, wherein the one or more modifications comprise a series of steps of changing the current graphical user interface of the user computing device to a target graphical user interface, including modification of the iconography, colors, and menus, modifying the current audio setting of the user computing device to a target audio setting, including blocking audio, adding audio, and changing volume settings,, or changing the current display theme of the user computing device to a target display theme” Shevchenko col.79 lines 23-63 teaches “… reminds the user that the receiver is a native speaker, and as such should modify the conversation appropriately. …, the AIA  presents feedback to the user to ‘Speak slower please’ to alert the user to the mismatch between the speed of the user’s speech and the ability of the receiver to comprehend. … though interactive feedback, enabled the user to make real-time adjustments to the conversation to accommodate the receiver being a non-native speak”; 

“using the series of steps and making the one or more modifications of the current computing experience of the user computing device to achieve the target computing experience and thereby change the current mood of the user to the goal mood” Cramer claim 20 recites “for dynamically modifying search results… compiling information to infer user inter based on analyzing the content of at least one object the user selects or skips; before display of objects beyond said first portion of the search result objects, re-ranking a second portion of the set of objects based on said user inferred intent”.

Shevchenko, Cramer, and Anderson disclose analogous art. However, Shevchenko does not spell out the “modifying computing experience to achieve the target computing experience” and the “typing speed” as recited above. It is disclosed in Cramer and Anderson respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Cramer and Anderson into Shevchenko to enhance its user’s mood modification functions.

Claim 3
“wherein the current mood of the user is identified by having the user select a setting on an on-screen display” Shevchenko col.71 line 66 to col.72 line 4 teaches “[t]he AIA  can then present the transformed version to the reader based on the preferences. … user preferences may enable the selection of other functions …, be able to highlight fragments and react with an emoji or provide a comment”.

Claim 5
“wherein the computing experience is modified to change the identified current mood of the user to the goal mood” Shevchenko col.79 lines 23-63 teaches “… reminds the user that the receiver is a native speaker, and as such should modify the conversation appropriately. …, the AIA  presents feedback to the user to ‘Speak slower please’ to alert the user to the mismatch between the speed of the user’s speech and the ability of the receiver to comprehend. … though interactive feedback, enabled the user to make real-time adjustments to the conversation to accommodate the receiver being a non-native speak”.

Claim 9
“wherein the computing experience comprises a search” Shevchenko col.60 line 14 teaches “web search”.

Claim 10
“wherein the modification to the computing experience comprises modifying search results of the search based on the current mood of the user” Cramer claim 20 recites “for dynamically modifying search results… compiling information to infer user inter based on analyzing the content of at least one object the user selects or skips; before display of objects beyond said first portion of the search result objects, re-ranking a second portion of the set of objects based on said user inferred intent”.

Claims 11 & 18
Claims 11 and 18 are each rejected for the rationale given for claim 1.

Claims 13 & 15-17
Claims 13 and 15-17 are rejected for the rationale given for claims 3, 5, and 9-10 respectively.

Response to Arguments
Applicant's arguments filed November 14th 2022 have been fully considered but they are not persuasive.
	Applicant argues that the cited references do not teach the claimed features. Specifically, applicant argues that “Shevchenko is a system for providing communication between a sender and a receiver. This is in contrast with the present system where a user of a user computing device is enabled to move from a current mood to a goal mood selected by the user, by modifying a current computing environment to a target computing environment by changing graphical user interface setting, audio setting, and themes on a user computing device and thereby change the current mood of the user to the goal mood.” Said argument is not persuasive.
	The argument of changing various computing device settings so as to change the user’s mood to a goal mood does not indicate any novel features. First, end users can change computing device settings at wish is commonly known in the market. Second, different user interface settings, e.g., color or font size, may indicate different moods of the end users is also commonly known in the market.
	Whether the various computing device settings can be automatically changed according to the collected biometrics data of the particular end user unfortunately is unknown. Changing settings to show different mood is not novel, which, apparently, is not the practice of the present invention. The key features of the present invention, however, are not recited clearly in the pending claims.
Does certain biometrics data automatically trigger settings adjustments? How does certain biometrics data determine “the user’s wish” then trigger the change of mood? In view of the present Amendment, all these and related questions remain unknown.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175